DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The previous rejections under 35 U.S.C. §112 first and second paragraphs have been withdrawn in light of the amendments made to independent claims.

Allowance
Claims 1, 3-6 and 8-10 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art on the record fail to teach claims as amended thereon.  The closest prior art of record is Basu et al. (US 11,087,261), Basu et al. (US 10,364,662), Wright et al. (US 10,594,710), Discenzo et al. (US 2004/0267395) and Maheshwari et al. (US 2017/0019487).  However, the prior art fails to teach specifically the limitations of a variation unit indicating a minimum value a respective feature value varies, for each of the features, wherein the first computer is configured to: calculate a contribution vector for each piece of the predetermined analysis data based on the predetermined analysis data and the prediction model, each contribution vector including a numerical degree of influence of each feature value for each piece of the predetermined analysis data, and send the calculated contribution vectors to the second computer, wherein the second computer is configured to: receive the calculated contribution vectors from the second computer, calculate a range defined by a maximum value and a minimum value of the features values of each feature of the analysis data as a value range, calculate a minimum value of respective differences between the feature values of each feature as a variation unit, calculate an influence value range of each feature, the influence value range includes feature values of the predetermined analysis data having a respective numerical degree of influence from the corresponding contribution vector that is greater than a threshold value, and update the feature profiling database by updating the influence value range with the calculated influence value range of each feature and updating the calculated variation unit of each feature.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1 and 6.  Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	August 16, 2022